PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
IDEMITSU KOSAN CO., LTD.
Application No. 16/555,192
Filed: 29 Aug 2019
For: AROMATIC AMINE DERIVATIVE AND ELECTROLUMINESCENCE DEVICE USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e) filed May 2, 2022, to accept unintentionally delayed claims under 35 U.S.C. 120 for the benefit of prior-filed nonprovisional applications. This is also a decision on the petition under 37 CFR 1.182 filed May 2, 2022, requesting expedited consideration of the concurrently filed petition under 37 CFR 1.78(e).

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.78(e) is DISMISSED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional applications may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed.  

A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of prior-filed nonprovisional applications must be accompanied by the following:

The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not satisfy item (3) above. Petitioner has submitted the required statement of unintentional delay; however, the Director may require additional information where there is a question whether the delay was unintentional. 
 
The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  
 
In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Details of particular relevance in determining whether the entire delay was unintentional are as follows: (1) the cause of petitioner’s failure to make a timely benefit claim; (2) when (date) and how the failure to make a timely benefit claim was discovered; and, (3) delay between discovery of the failure to make a timely benefit claim and the filing of the petition under 37 CFR 1.78. Petitioner should provide relevant dates and identify responsible parties where appropriate. 
 
See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional. 
 
The Office notes petitioner paid the issue fee in the present application on May 23, 2022.  Therefore, any request for reconsideration of this decision must include a Request for Continued Examination (RCE), the fee set forth 37 CFR 1.17(e), a renewed petition under 37 CFR 1.78(e), and a petition under 37 CFR 1.313 to withdraw from issue as a condition for entry of the delayed benefit claim. No petition fee nor corrected ADS is required for filing the renewed petition under 37 CFR 1.78(e). 

If this application issues as a patent before a decision is reached on a renewed petition under 37 CFR 1.78(e), petitioner must submit a completed certificate of correction form, setting forth the desired benefit claim, and a certificate of correction fee as set forth in § 1.20(e) in addition to the renewed petition under 37 CFR 1.78(e).  No petition fee nor corrected ADS would be required for filing the renewed petition under 37 CFR 1.78. 
 
Further correspondence with respect to this matter should delivered by one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			Attention:  Office of Petition

By internet:		EFS-Web
(Doc Code PET.OP)

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET